DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oil pocket being closed all around from claim 2 (Note: the oil pocket is viewed as being formed from elements 170 and 220 in Figure 23 for example, and element 170 and 220 are not closed all around) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, lines 5-6, recites “at least one of the grooves the collector rib section extending” which is grammatically incorrect and should be changed to --at least one of the grooves, the collector rib section extending--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 1, recites “the oil pocket is closed all around” which is indefinite because it is unclear how the oil pocket can function if it is closed all around.  The language “closed all around” makes it seem like the oil pocket is solid on every side thus no oil would be able to enter or exit the oil pocket.
Claim 8, line 2, recites “that oil flows” which is indefinite because it is unclear how the oil from claim 8 relates to the oil from claim 1, line 5.  Is the Applicant referring to the same oil?  Should claim 8 be changed to --that the oil flows--?
Claim 12 recites the limitation "the top wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 1, recites “lubricating oil” which is indefinite because it is unclear how the lubricating oil from claim 15 relates to the oil from claim 1, line 5.  Is the Applicant referring to the same oil?  Are there two separate oils in the invention?
Claim 16, line 2, recites “to guide oil” which is indefinite because it is unclear how the oil from claim 16 relates to the oil from claim 1, line 5.  Is the Applicant referring to the same oil?  Should claim 16 be changed to --to guide the oil--?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. P. Schmitter (US 3,029,661).
Regarding claim 1, W. P. Schmitter discloses a gear unit, comprising:
a housing (30) including a housing top part (31) and a housing bottom part (32) on which the housing top part is mounted, the housing top part being disposed on a first side (the top side) of a plane (2-2) and the housing bottom part being disposed on a second side (the bottom side) of the plane, the housing top part having an oil pocket (80 in Figure 1 and 80 in Figures 3-4 and 8) disposed all around and adapted to collect sprayed-around oil (the 80s in the figures are on all four sides of the housing top part thus meet the claim limitation; Column 4 / Lines 66-68).
Regarding claim 2, W. P. Schmitter discloses that the oil pocket is closed all around (as best understood, the viewed oil pocket of Schmitter is as much closed all around as Applicant oil pocket thus meeting the claim limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over W. P. Schmitter (US 3,029,661) in view of K. Alquist (US 1,220,810).
Regarding claim 9, W. P. Schmitter discloses that the housing top part has a top wall (the top of 31) at least partially delimiting an interior space of the gear unit.
W. P. Schmitter does not disclose at least one oil-guiding rib structure being (a) disposed on the top wall, and/or (b)(i) formed as an elevation or (b)(ii) formed as a depression, one rib section of the respective oil-guiding rib structure extending from an area of the top wall having a vanishing slope with respect to the plane and/or a horizontal plane to an area of the top wall having a greater slope with respect to the plane.
K. Alquist teaches at least one oil-guiding rib structure (13) being (a) disposed on a top wall (the top of 9), and/or (b)(i) formed as an elevation or (b)(ii) formed as a depression, one rib section (one of the 13s) of the respective oil-guiding rib structure extending from an area of the top wall having a vanishing slope (see the shape of each 13) with respect to the plane and/or a horizontal plane to an area of the top wall having a greater slope with respect to the plane for the purpose of removing heat from the lubricant and carrying the heat to the outside of the housing (Page 3 / Lines 2-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the top wall of W. P. Schmitter to have at least one oil-guiding rib structure being (a) disposed on the top wall, and/or (b)(i) formed as an elevation or (b)(ii) formed as a depression, one rib section of the respective oil-guiding rib structure extending from an area of the top wall having a vanishing slope with respect to the plane and/or a horizontal plane to an area of the top wall having a greater slope with respect to the plane for the purpose of removing heat from the lubricant and carrying the heat to the outside of the housing, as taught by K. Alquist.
Regarding claim 10, W. P. Schmitter in view of K. Alquist discloses that the respective oil-guiding rib structure has two or more rib sections that lead into a collector rib section and/or the top wall is curved (see Figure 1 of W. P. Schmitter) and/or concave, in the longitudinal direction and in the transverse direction such that oil droplets sprayed up toward the top wall drip off in or counter to the transverse direction along the top wall into a groove formed on an inner side of the housing top part.
Regarding claim 11, W. P. Schmitter discloses that an amount of a gradient of the top wall and/or a slope of the top wall relative to the horizontal direction increases greater in the transverse direction with increasing distance from a highest surface point of the top wall and/or from a surface point of the top wall with a vanishing gradient than in the longitudinal direction (see the shape of the area that numeral 31 points to in Figure 1), and/or the collector rib section is adapted to supply oil to at least one the grooves, the collector rib section extending from an area of the top wall having a first amount of the slope (the inner flat surface of 72) with respect to the plane and/or a horizontal plane to an area of the top wall having a second amount of the slope (the slope of the inner flat surface of 71) with respect to the plane, the second amount of the slope being greater than the first amount of the slope (see Figure 1).
Regarding claim 12, W. P. Schmitter discloses all of the claim limitations, see above, but does not disclose that the top wall has a plurality of oil-guiding structures.
K. Alquist teaches a plurality of oil-guiding structures (13) for the purpose of directing oil from the top of the housing directly downward and for removing heat from the lubricant and carrying the heat to the outside of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the top wall of W. P. Schmitter to have a plurality of oil-guiding structures for the purpose of directing oil from the top of the housing directly downward and for removing heat from the lubricant and carrying the heat to the outside of the housing, as taught by K. Alquist.
Regarding claim 13, W. P. Schmitter in view of K. Alquist discloses all of the claim limitations, see above, but does not disclose that the respective oil-guiding rib structure is arranged as a separate part and is joined to the housing top part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the respective oil-guiding rib structure be arranged as a separate part and joined to the housing top part, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Regarding claim 14, W. P. Schmitter discloses that the transverse direction is aligned parallel to an axis (the axial centerline of 60) of an output shaft (60), the longitudinal direction being aligned perpendicular to and/or transverse to the transverse direction and/or the longitudinal direction being aligned parallel to a plane defined by an axis of an intermediate shaft and the axis of the output shaft.
Claims 16, 17, and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over W. P. Schmitter (US 3,029,661) in view of Lafer et al. (US 8,650,980 B2).
Regarding claim 16, W. P. Schmitter discloses all of the claim limitations, see above, but does not disclose a trough adapted to guide oil and reduce losses due to splashing surrounds a circumferential section of a toothing part and/or a gear wheel in radial and axial directions, the trough including at least three parts, including at least one bottom plate and two side walls, the bottom plate being screw-connected to the two side walls, the trough being fastened to the housing, the trough having an opening and/or a channel at a lowest surface area and/or at a surface area having a greatest radial distance, during rotational movement of the toothing part and/or the gear wheel, oil being conveyed from an oil pan of the gear unit through an opening between the trough and the toothing part and/or the gearwheel, to a position higher than a level of the oil pan and/or into at least one of the grooves, the bottom plate and the side walls being stamped bent parts.
Lafer et al. teaches a trough (124) adapted to guide oil and reduce losses due to splashing surrounding a circumferential section of a toothing part or a gear wheel (It has been held that the recitation that an element is “adapted to” a function is not a positive limitation but only requires the ability to so perform.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  See MPEP 211.04), in radial and axial direction, the trough including at least three parts (see Figs. 6-8), including at least one bottom plate and two side walls (see Figs. 6-8), the trough being fastened (via 132) to the housing, the trough having an opening or a channel (130), at a lowest surface area or at a surface area having a greatest radial distance, during rotational movement of the toothing part or the gear wheel, oil being conveyed from an oil pan of the gear unit through the opening or the channel between the trough and the toothing or the gear wheel, to a position higher than a level of the oil pan, the bottom plate and the side walls being stamped bent parts (see Figs. 6-8, parts considered bent, the method of forming the device is not germane to the patentability of the device itself, see MPEP 2113).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gear unit of W. P. Schmitter have a trough adapted to guide oil and reduce losses due to splashing surrounds a circumferential section of a toothing part and/or a gearwheel in radial and axial directions, the trough including at least three parts, including at least one bottom plate and two side walls, the bottom plate being screw-connected to the two side walls, the trough being fastened to the housing, the trough having an opening and/or a channel at a lowest surface area and/or at a surface area having a greatest radial distance, during rotational movement of the toothing part and/or the gearwheel, oil being conveyed from an oil pan of the gear unit through an opening between the trough and the toothing part and/or the gearwheel, to a position higher than a level of the oil pan and/or into the groove, the bottom plate and the side walls being stamped bent parts, as taught by Lafer et al., for the purpose of providing an lubricating structure that maintains a certain amount of oil near the gearing to reduce the wear in the gear unit.
Lafer et al. does not disclose the bottom plate being screw-connected to the two side walls.
The method of connecting parts of an invention involves online routine design choice and is within the level of ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom plate of Lafer et al. to be screw-connected to the two side walls to allow for the components to be easily disassembled.
Regarding claim 17, W. P. Schmitter in view of Lafer et al. discloses a distance and/or a distance in the radial direction between the bottom plate and crowns of gear teeth is constant in an angle-at-circumference area covered by the trough (see Figures 4, 5, and 9)
Regarding claim 19, W. P. Schmitter in view of Lafer et al. discloses that one of the side walls has a marking (132; Lafer et al.) at which a bore hole is **[placeable to lead through a screw of a screw connection]**.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 3-7, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
W. S. Richardson (US 2,891,808 A) discloses a shaft supporting assembly that comprises a top half of a housing that has an oil-seal chamber that includes a groove integrally formed in the housing.
J. A. Nelson (US 3,529,698 A) discloses a gear unit that is comprised of a housing having a top half and a bottom half, and the housing top part having an oil pocket that is configured to collect oil and disseminate the oil into certain locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656